                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA


LARONDA PHILLIPS ON BEHALF OF E.P.                                 CIVIL ACTION

VERSUS                                                             NO. 17-17047

NANCY A. BERRYHILL, ACTING                                         SECTION: “B”(2)
COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION


                                         ORDER

        The Court, after considering the complaint, the record, the applicable law, the

Magistrate Judge’s Report and Recommendation, and finding that as of this date plaintiff

has filed no objections to the Magistrate Judge’s Report and Recommendation, hereby

approves the Magistrate Judge’s Report and Recommendation and adopts it as its opinion.

Accordingly, IT IS ORDERED that plaintiff’s complaint is DISMISSED WITH

PREJUDICE.


     New Orleans, Louisiana, this 24th day of October, 2018.




                                    _______________________________________
                                    SENIOR UNITED STATES DISTRICT JUDGE
